Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims submitted 01/04/2021 are accepted. Claims 1, 10, 18, 27, and 34 are currently amended.
Response to Arguments
2)	Applicant’s arguments, see page 10, section titled “35 USC §112 Rejections”, filed 01/04/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 1-8 have been withdrawn. 
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 10-14, under section titled “35 USC §103 Rejections”, that the 35 U.S.C. 103 rejections of claims 1-8, 19-25, 35-37, and 39-40 as being unpatentable over Hornlein et al. (U.S. Patent No. 4988334), hereinafter Hornlein, in view of Steen et al. (U.S. Patent No. 5984904), hereinafter Steen; and claims 10-14, 16-18, 27-30, and 32-34 as being unpatentable over Hornlein in view of Steen, in view of Gill et al. (U.S. PGPUB 20160059043), hereinafter Gill, further in view of Darian (U.S. PGPUB 20140277034), hereinafter Darian, fail to render the present invention obvious.
Applicant argues that the design rejection of claims 1, 10, 19, and 27 regarding the density of plurality of protrusions is not correct, as the lack of emphasis on criticality by Applicant does not render a limitation an arbitrary design consideration. Additionally, Applicant argues that Examiner as “failed to provide a motivation or reason for the 

    PNG
    media_image1.png
    475
    645
    media_image1.png
    Greyscale

Design consideration rejections are meant to show that changing of a specific detail would be determined by someone of skill in the art. Hornlein gives clear motivation for an increase in the number of protrusions on the flue extender, as increasing the number of protrusions would create more structural stability [Col. 8, lines 13-23]. Additionally, it is not merely the lack of emphasis on criticality that drives the arbitrary design consideration, but the fact that 
Examiner further notes that the reversal of the current rejection under Hornlein, wherein the first flue extender would be (Fig. 3; 49) and the second flue extender would be (Fig. 3; 60) would also function, and additionally reject the claimed subject matter of the second flue extender having a higher density of the plurality of protrusions than the first flue extender, due to the second flue extender having at least 3 protrusions and the first flue extender having 0. 
Applicant further argues that the protrusions of Steen, being 0.005 inches, is outside of the claimed range of 0.01 to 0.1inches. While numerically, this may be true, Applicant’s specification does not state that the range is capable of being “0.01 inches to 0.10 inches”, but instead “about 0.01 inches to about 0.1 inches” (Emphasis added by Examiner). Applicant’s redaction of the term “about” creates a 35 U.S.C. 112(a) New Matter Rejection, due to the fact that the specification does not enable Applicant to simply remove pieces of the claims that are not helpful in rendering an application allowable. Therefore, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 112
3)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5)	Claims 35-37 and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 35 recites the limitation “in the range of 0.01 inches to 0.10 inches” in line 13 and the limitation “in the range of 0.01 inches to 0.08 inches” in lines 14-15. However, the specification reads “in the range of about 0.01 inches to 0.10 inches” and “in the range of about 0.01 inches to about 0.08 inches” consistently (Paragraphs [0014, 0018, and 0089] for example). Narrowing the originally specified language in such a way is not spoken to within the specification, and constitutes the introduction of new matter.
	Claims 36-37 and 39-40 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 35.
	Claim Rejections - 35 USC § 103
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 1-8, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hornlein et al. (U.S. Patent No. 4988334), hereinafter Hornlein, in view of Steen et al. (U.S. Patent No. 5984904), hereinafter Steen. 
Regarding claim 1, Hornlein teaches a flue (shown in annotated Fig. 3) for use with an ultrasonic horn (shown in annotated Fig. 3) comprising: an internal surface (Fig. 8; 120), a proximal end (Fig. 3; 62), and a distal end (interpreted as the left side of 49, as shown in Fig. 3) and comprising a first flue extender (Fig. 3; 60) and a second flue extender (Fig. 3; 49) extending between the proximal end and the distal end, wherein the second flue extender adjacent the distal end extends distally from the first flue extender adjacent the proximal end (as shown in Fig. 3), wherein the second flue extender has an internal diameter smaller than an internal diameter of the first flue extender (as shown in Fig. 3, where the connecting piece 61 has a smaller diameter to connect to 49 and a larger diameter to connect to 60), and wherein the internal surface of the second flue extender comprises an arcuate region (as shown by the cross sections of the second flue extender - Figs. 9 and 10) with a plurality of protrusions (Fig. 

    PNG
    media_image2.png
    354
    517
    media_image2.png
    Greyscale

Annotated Fig. 3
Steen teaches a flue (Fig. 3; 10) for use with an ultrasonic horn (Fig. 7; 12) comprising: an internal surface (Fig. 5; 38), a proximal end (interpreted as the right side of 10, as shown in Fig. 3), and a distal end (interpreted as the left side of 10, as shown in Fig. 3), wherein the internal surface of the flue comprises an arcuate region (as shown in Fig. 6) and a plurality of protrusions (Fig. 3; 40) forming a bridge (shown in annotated Fig. 6). The plurality of protrusions are arranged to form a bridge to engage the side of the flue and minimize the surface area contact between the flue and the 

    PNG
    media_image3.png
    364
    402
    media_image3.png
    Greyscale

Annotated Fig. 6
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of protrusions of Hornlein in a way to form a bridge, as taught by Steen, to reduce the amount of friction, and therefore heat, produced by the rubbing together of the second horn extender and second flue extender during normal function.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of protrusions forming a bridge, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bernis Co., 193 USPQ 8.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of protrusions of Hornlein in view of Steen to be a higher density on the second flue extender than on the first flue extender, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hornlein in view of Steen.
Regarding claim 2, Hornlein in view of Steen teaches the flue in claim 1, in combination with an ultrasonic horn (as shown in Fig. 3), wherein the ultrasonic horn includes an external surface (Fig. 3; external surface of 56 and 54a) and comprises a first horn extender (Fig. 3; 56) and a second horn extender (Fig. 3; 54a) extending distally from the first horn extender, wherein the second horn extender has an external diameter smaller than an external diameter of the first horn extender (as shown in Fig. 3), wherein the first and second flue extenders are configured to at least partially enclose the first and second horn extenders (as shown in Fig. 3), respectively, and wherein the bridge limits contact between the arcuate region of the internal surface of 
Regarding claim 3, Hornlein in view of Steen teaches the flue of claim 1. Steen further teaches where the protrusions are distributed in staggered rows and columns [Col. 3, lines 24-27] such that one protrusion is centered in relation to every four adjacent protrusions arranged in a substantially square or rectangular manner (Fig. 3; 40). 
Regarding claim 4, Hornlein in view of Steen teaches the flue of claim 1. Steen further teaches the plurality of protrusions form the bridge both longitudinally and axially (as shown in Fig. 6) in order to define a network of generally uniform channels through which the fluid may flow, regardless of the pressure placed on the sleeve by the horn [Col. 2, lines 4-9]. 
Regarding claim 5, Hornlein in view of Steen teaches the flue of claim 1. Steen further teaches the plurality of protrusions are spherical [Col. 3, lines 9-10] in order to minimize the amount the plurality of protrusions makes contact with the horn [Col. 3, lines 11-13]. 
Regarding claim 6, Hornlein in view of Steen teaches the flue of claim 5. Steen further teaches that the flue has a plurality of protrusions which have a diameter of 0.01 inches [Col. 3, lines 13-15]. However, Hornlein and Steen are both silent to the plurality of protrusions on the first flue extender having a spherical radius in the range of about 0.01 inches to about 0.10 inches; and the plurality of protrusions on the second flue extender having a spherical radius on about 0.01 inches to about 0.08 inches. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of protrusions of Hornlein in view of Steen have a spherical radius of about 0.01 inches to about 0.10 inches or 0.01 to 0.08 inches for the first flue extender and second flue extender, respectively, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hornlein in view of Steen. 
Regarding claim 7, Hornlein in view of Steen teaches the flue of claim 1. However, Hornlein and Steen are silent to the plurality of protrusions on the first flue extender being larger than the plurality of protrusions on the second flue extender. 
It appears that the device of Hornlein in view of Steen would operate equally well with the claimed plurality of protrusions on the first flue extender being larger than the claimed plurality of protrusion on the second flue extender since Hornlein states that more than the exemplified number of protrusions can be used [Col. 8, lines 20-23]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of protrusions of Hornlein in view of Steen to be larger on the first flue extender than on the second flue extender, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hornlein. 
Regarding claim 8, Hornlein in view of Steen teaches the flue of claim 1. Steen further teaches that at least a part of the internal surface of the flue has at least three protrusions of the plurality of protrusions per square centimeter (given that the protrusions are 0.015 inches center-to-center along the columns and spaced apart radially about 36° center-to-center along the rows, with diameters of 0.01 inches [Col. 3, lines 11-27], This is in order to create a network of open channels through which fluid may flow without undue resistance [Col. 3, lines 27-31].
Regarding claim 19, Regarding claim 19, Hornlein teaches an ultrasonic surgical apparatus (Fig. 3; 55) comprising: an ultrasonic horn having an external surface (Fig. 3; external surface of 56 and 54a) and comprising a first horn extender (Fig. 3; 56) and a second horn extender (Fig. 3; 54a), wherein the second horn extender extends distally from the first horn extender (as shown in Fig. 3), and the second horn extender has an external diameter smaller than an external diameter of the first horn extender (as shown in Fig. 3); and a flue (as shown in annotated Fig. 3) having an internal surface (Fig. 8; 
Steen teaches an ultrasonic apparatus with an ultrasonic horn (Fig. 7; 12) and a flue (Fig. 3; 10) having an internal surface (Fig. 5; 38), a proximal end (interpreted as the right side of 10, as shown in Fig. 3), and a distal end (interpreted as the left side of 10, as shown in Fig. 3), wherein the internal surface of the flue comprises an arcuate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of protrusions of Hornlein in a way to form a bridge, as taught by Steen, to reduce the amount of friction, and therefore heat, produced by the rubbing together of the second horn extender and second flue extender during normal function. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of protrusions on the first flue extender of Hornlein in view of Steen, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bernis Co., 193 USPQ 8.
Further, it appears that the device of Hornlein in view of would operate equally well with the claimed density of plurality of protrusions being higher on the second flue extender than the claimed density of plurality of protrusions on the first flue extender since Hornlein states that more than the exemplified number of protrusions can be used [Col. 8, lines 20-23]. Further, applicant has not disclosed that the difference in density solves any stated problem or is for any particular purpose, indicating simply that the protrusions “may” be at a higher density on the second flue extender than on the first flue extender (Specification; Paragraph [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of protrusions of Hornlein in view of Steen to be a higher density on the 
Regarding claim 20, Hornlein in view of Steen teaches the ultrasonic surgical apparatus of claim 19. Steen further teaches that the protrusions are distributed in staggered rows and columns [Col. 3, lines 24-27] such that one protrusion is centered in relation to every four adjacent protrusions arranged in a substantially square or rectangular manner (Fig. 3; 40). The protrusions are arranged in a manner in which to form a bridge to engage the side of the flue and minimize the surface area contact between the flue and the horn, thus reducing the generation of heat due to frictional contact between the two [Col. 3, lines 39-44]. 
Regarding claim 21, Hornlein in view of Steen teaches the ultrasonic surgical apparatus of claim 19. Steen further that the plurality of protrusions form the bridge both longitudinally and axially (as shown in annotated Fig. 6) in order to define a network of generally uniform channels through which the fluid may flow, regardless of the pressure placed on the sleeve by the horn [Col. 2, lines 4-9]. 
Regarding claim 22, Hornlein in view of Steen teaches the ultrasonic surgical apparatus of claim 19. Steen teaches further that the plurality of protrusions are spherical [Col. 3, lines 9-10] in order to minimize the amount the plurality of protrusions makes contact with the horn [Col. 3, lines 11-13]. 
Regarding claim 23, Hornlein in view of Steen teaches the ultrasonic surgical apparatus of claim 22. Steen further teaches that the flue extender has a plurality of protrusions which have a diameter of 0.01 inches [Col. 3, lines 13-15]. However, 
It appears that the device of Hornlein in view of Steen would operate equally well with the claimed diameters of “about 0.01 inches to about 0.10 inches” for the first flue extender and “about 0.01 inches to about 0.08 inches” for the second flue extender, since Steen states “other arrangements, spacings, and sizes of protuberances could be used to achieve the same objective” [Col. 3, lines 31-33], as well as because the applicant’s claim of “in the range of about 0.01 inches” is broad, allowing for Steen’s protrusions of 0.005 inches to lay within the claimed range. Further, applicant has not disclosed that the range solves any stated problem or is for any particular purpose, indicating simply that the diameter “may” be within the claimed ranges (Specification; Paragraph [0016]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of protrusions of Hornlein in view of Steen have a spherical radius of about 0.01 inches to about 0.10 inches or 0.01 to 0.08 inches for the first flue extender and second flue extender, respectively, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hornlein in view of Steen. 
Regarding claim 24, Hornlein in view of Steen teaches the ultrasonic surgical apparatus of claim 19. However, Hornlein and Steen are silent to the plurality of protrusions on the first flue extender being larger than the plurality of protrusions on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of protrusions of Hornlein in view of Steen to be larger on the first flue extender than on the second flue extender, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hornlein. 
Regarding claim 25, Hornlein in view of Steen teaches the ultrasonic surgical apparatus of claim 19. Steen further teaches that at least a part of the internal surface of the flue has at least three protrusions of the plurality of protrusions per square centimeter (given that the protrusions are 0.015 inches center-to-center along the columns and spaced apart radially about 36° center-to-center along the rows, with diameters of 0.01 inches [Col. 3, lines 11 -27], This is in order to create a network of open channels through which fluid may flow without undue resistance [Col. 3, lines 27- 31].
9)	Claims 10-14, 16-18, 27-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hornlein, in view of Steen, in view of Gill et al. (U.S. PGPUB 
	Regarding claims 10, and 12-14, Hornlein teaches a flue (shown in annotated Fig. 3) for use with an ultrasonic horn (shown in annotated Fig. 3) comprising: an internal surface (Fig. 8; 120), wherein the internal surface comprises an arcuate region (as shown by the cross sections of the flue - Figs. 9 and 10) and a plurality of protrusions (Fig. 10; 121); wherein the flue includes a first flue extender (Fig. 3; 60) and a second flue extender (Fig. 3; 49) extending distally from the first flue extender (as shown in Fig. 3); and wherein the plurality of protrusions are distributed such that one protrusion is centered in relation to every four adjacent protrusions arranged in a substantially square manner (Fig. 3; 40). However, Hornlein is silent to the plurality of protrusions forming one or more bridges and to the plurality of protrusions being distributed at locations that correspond to locations on or about a node, antinode, of high strain gradient and motion, and between the node and antinode of the ultrasonic horn; wherein the second flue extender has a higher density of the plurality of protrusions than the first flue extender; and wherein the plurality of protrusions are distributed in staggered rows and columns. 
Steen teaches a flue (Fig. 3; 10) for use with an ultrasonic horn (Fig. 7; 12) comprising: an internal surface (Fig. 5; 38), a proximal end (interpreted as the right side of 10, as shown in Fig. 3), and a distal end (interpreted as the left side of 10, as shown in Fig. 3), wherein the internal surface of the flue comprises an arcuate region (as shown in Fig. 6) and a plurality of protrusions (Fig. 3; 40) forming a bridge (shown in annotated Fig. 6). The plurality of protrusions are arranged to form a bridge to engage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of protrusions of Hornlein in a way to form a bridge, as taught by Steen, to reduce the amount of friction, and therefore heat, produced by the rubbing together of the second horn extender and second flue extender during normal function. 
Further, it appears that the device of Hornlein in view of Steen would operate equally well with the claimed density of plurality of protrusions being higher on the second flue extender than the claimed density of plurality of protrusions on the first flue extender since Hornlein states that more than the exemplified number of protrusions can be used [Col. 8, lines 20-23]. Further, applicant has not disclosed that the difference in density solves any stated problem or is for any particular purpose, indicating simply that the protrusions “may” be at a higher density on the second flue extender than on the first flue extender (Specification; Paragraph [0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of protrusions of Hornlein in view of Steen to be a higher density on the second flue extender than on the first flue extender, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hornlein in view of Steen.
Gill teaches a flue (Fig. 1; 117) for use with an ultrasonic horn (Fig. 2; 144), wherein the transducer that provides ultrasonic energy to the horn can vary the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flue for use with an ultrasonic horn of Hornlein in view of Steen be connected to a transducer which allows for varying frequency, as taught by Gill. Doing so would allow for use of the flue and ultrasonic horn on varying tissue types by the user.
Darian teaches a flue (Fig. 2; 14, 16, and 20) comprising an internal surface (Fig. 4; 22) which includes a plurality of protrusions (Fig. 4; 26), wherein the plurality of protrusions are distributed in staggered rows and columns (as shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have given the device of Hornlein in view of Steen in view of Gill staggered rows and columns of the plurality of protrusions, as taught by Darian. Having such a distribution is well-known in the art, as taught by Darian. Further, applicant has not disclosed that the staggering of the rows and columns solves any stated problem or is for any particular purpose, indicating simply that the plurality of protrusions “may” be distributed in such a manner (Specification; Paragraph [0020]).

Regarding claim 16, Hornlein in view of Steen in view of Gill, further in view of Darian teaches the flue of claim 10. Steen further teaches the one or more bridges formed by the plurality of protrusions limit contact longitudinally and axially (as shown in annotated Fig. 6) in order to define a network of generally uniform channels through which the fluid may flow, regardless of the pressure placed on the sleeve by the horn [Col. 2, lines 4-9]. 
Regarding claim 17, Hornlein in view of Steen in view of Gill, further in view of Darian teaches the flue of claim 10. Steen further teaches the plurality of protrusions are spherical [Col. 3, lines 9-10] in order to minimize the amount the plurality of protrusions makes contact with the horn [Col. 3, lines 11-13]. 
Regarding claim 18, Hornlein in view of Steen in view of Gill, further in view of Darian teaches the flue of claim 17. Steen further teaches that the flue has a plurality of protrusions which have a diameter of 0.01 inches [Col. 3, lines 13-15]. However, Hornlein in view of Steen in view of Gill, further in view of Darian is silent to the first flue extender having a plurality of protrusions, the plurality of protrusions on the first flue 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of protrusions on the first flue extender of Hornlein in view of Steen in view of Gill, further in view of Darian, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bernis Co., 193 USPQ 8. 
In addition, it appears that the device of Hornlein in view of Steen in view of Gill, further in view of Darian would operate equally well with the claimed diameters of “about 0.01 inches to about 0.10 inches” for the first flue extender and “about 0.01 inches to about 0.08 inches” for the second flue extender, since Steen states “other arrangements, spacings, and sizes of protuberances could be used to achieve the same objective” [Col. 3, lines 31-33], as well as because the applicant’s claim of “in the range of about 0.01 inches” is broad, allowing for Steen’s protrusions of 0.005 inches to lay within the claimed range. Further, applicant has not disclosed that the range solves any stated problem or is for any particular purpose, indicating simply that the diameter “may” be within the claimed ranges (Specification; Paragraph [0016]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of protrusions of Hornlein in view of Steen in view of Gill, further in view of Darian have a spherical radius of about 0.01 inches to about 0.10 inches or 0.01 to 0.08 inches for the first flue extender and second flue extender, respectively, because it appears to be an arbitrary design consideration 
Regarding claim 27-30, Hornlein teaches an ultrasonic surgical apparatus (Fig. 3; 55) comprising: an ultrasonic horn having an external surface (Fig. 3; external surface of 56 and 54a); a flue (shown in annotated Fig. 3) having an internal surface (Fig. 8; 120), wherein the flue is configured to be disposed about the external surface of the ultrasonic horn (shown in Fig. 3), and wherein the internal surface includes an arcuate region (as shown by the cross sections of the flue - Figs. 9 and 10) and a plurality of protrusions, wherein the plurality of protrusions are distributed such that one protrusion is centered in relation to every four adjacent protrusions arranged in a substantially square manner (Fig. 3; 40); and wherein the flue includes a first flue extender (Fig. 3; 60) and a second flue extender (Fig. 3; 49) extending distally from the first flue extender (as shown in Fig. 3). However, Hornlein is silent to the plurality of protrusions being distributed at locations that correspond to locations on or near a node, antinode, of high strain gradient and motion, and between the node and antinode of the ultrasonic horn; wherein the plurality of protrusions are distributed in staggered rows and columns; and wherein the second flue extender has a higher density of the plurality of protrusions than the first flue extender. 
Steen teaches an ultrasonic apparatus comprising an ultrasonic horn (Fig. 7; 12) and a flue (Fig. 3; 10) with an internal surface (Fig. 5; 38) wherein the internal surface of the flue comprises an arcuate region (as shown in Fig. 6) and a plurality of protrusions (Fig. 3; 40). The plurality of protrusions are arranged to form a bridge to engage the side of the flue and minimize the surface area contact between the flue and the horn, thus 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of protrusions of Hornlein in a way to form a bridge, as taught by Steen, to reduce the amount of friction, and therefore heat, produced by the rubbing together of the second horn extender and second flue extender during normal function. 
Further, it appears that the device of Hornlein in view of Steen would operate equally well with the claimed density of plurality of protrusions being higher on the second flue extender than the claimed density of plurality of protrusions on the first flue extender since Hornlein states that more than the exemplified number of protrusions can be used [Col. 8, lines 20-23]. Further, applicant has not disclosed that the difference in density solves any stated problem or is for any particular purpose, indicating simply that the protrusions “may” be at a higher density on the second flue extender than on the first flue extender (Specification; Paragraph [0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of protrusions of Hornlein in view of Steen to be a higher density on the second flue extender than on the first flue extender, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hornlein in view of Steen.
Gill teaches a flue (Fig. 1; 117) and an ultrasonic horn (Fig. 2; 144) having an external surface, wherein the transducer that provides ultrasonic energy to the horn can vary the frequency provided [Paragraph 0108]. Varying the frequency provided to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flue for use with an ultrasonic horn of Hornlein in view of Steen be connected to a transducer which allows for varying frequency, as taught by Gill. Doing so would allow for use of the flue and ultrasonic horn on varying tissue types by the user.
Darian teaches a flue (Fig. 2; 14, 16, and 20) comprising an internal surface (Fig. 4; 22) which includes a plurality of protrusions (Fig. 4; 26), wherein the plurality of protrusions are distributed in staggered rows and columns (as shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have given the device of Hornlein in view of Steen in view of Gill staggered rows and columns of the plurality of protrusions, as taught by Darian. Having such a distribution is well-known in the art, as taught by Darian. Further, applicant has not disclosed that the staggering of the rows and columns solves any stated problem or is for any particular purpose, indicating simply that the plurality of protrusions “may” be distributed in such a manner (Specification; Paragraph [0020]).
Regarding claim 32, Hornlein in view of Steen in view of Gill, further in view of Darian teaches the ultrasonic surgical apparatus of claim 27. Steen further teaches the plurality of protrusions form the bridge both longitudinally and axially (as shown in 
Regarding claim 33, Hornlein in view of Steen in view of Gill, further in view of Darian teaches the ultrasonic surgical apparatus of claim 27. Steen further teaches a flue wherein the plurality of protrusions are spherical [Col. 3, lines 9-10] in order to minimize the amount the plurality of protrusions makes contact with the horn [Col. 3, lines 11-13].
Regarding claim 34, Hornlein in view of Steen in view of Gill, further in view of Darian teaches the ultrasonic surgical apparatus of claim 33. Steen further teaches that the flue has a plurality of protrusions which have a diameter of 0.01 inches [Col. 3, lines 13- 15]. However, Hornlein in view of Steen in view of Gill, further in view of Darian is silent to the first flue extender having a plurality of protrusions, the plurality of protrusions on the first flue extender having a spherical radius in the range of about 0.01 inches to about 0.10 inches; and the plurality of protrusions on the second flue extender having a spherical radius on about 0.01 inches to about 0.08 inches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of protrusions on the first flue extender of Hornlein in view of Steen in view of Gill, further in view of Darian, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bernis Co., 193 USPQ 8. In addition, it appears that the device of Hornlein in view of Steen in view of Gill, further in view of Darian would operate equally well with the claimed diameters of “about 0.01 inches to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of protrusions of Hornlein in view of Steen in view of Gill, further in view of Darian have a spherical radius of about 0.01 inches to about 0.10 inches or 0.01 to 0.08 inches for the first flue extender and second flue extender, respectively, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hornlein in view of Steen in view of Gill, further in view of Darian.
Examiner’s Note
10)	Let it stand on the record that Examiner notes there are not prior art rejections for claims 35-37 and 39-40. However, this does not stand as an admission of Allowability. Examiner will reconsider the prior art after Applicant’s response resolving the 35 U.S.C. 112(a) rejection of claim 35, as written within this current Office Action.
Conclusion
11)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783